[a102executedewbhartmanvr001.jpg]
REVOLVING PROMISSORY NOTE US $20,000,000.00 Houston, Texas December 27, 2018 For
Value Received, Hartman Spectrum, LLC, a Texas limited liability company, having
an address at 2909 Hillcroft Street, Suite 420, Houston, Texas 77057 ("Hartman
Spectrum"), Hartman 11211, LLC, a Texas limited liability company, having an
address at 2909 Hillcroft Street, Suite 420, Houston, Texas 77057 ("Hartman
11211"), and Hartman vREIT XXI Operating Partnership L.P., a Texas limited
partnership having an address at 2909 Hillcroft Street, Suite 420, Houston,
Texas 77057 ("Hartman Partnership"; and Hartman Spectrum, Hartman 11211 and
Hartman Partnership are collectively referred to herein as "Borrowers" and each
sometimes individually referred to as a "Borrower"), hereby promise to pay to
the order of East West Bank, a California state-chartered bank (together with
its successors and assigns and any subsequent holders of this Revolving
Promissory Note (this "Note"), collectively, the "Lender"), having an address at
9300 Flair Drive, 6th Floor, El Monte, California 91731, as hereinafter
provided, the principal sum of TWENTY MILLION and NO/100 Dollars (US
$20,000,000.00), together with interest on the unpaid principal balance of this
Note from the date of this Note, until paid, at the Applicable Interest Rate (as
defined below). Interest on this Note shall be paid in arrears. Principal under
this Note shall, unless a Default (as defined below) has occurred and is
continuing in which case all principal, interest and other sums owing under this
Note shall be due upon demand by Lender, be due and payable at Lender's address
set forth above on the Maturity Date (as defined below). Interest only under
this Note shall be payable, at Lender's address set forth above, in consecutive
monthly installments on each Payment Date (as defined below) in the following
manner: (1) with respect to the first Payment Date and each subsequent Payment
Date prior to the first Reset Date (as defined below), monthly installments of
interest shall be payable in the amount set forth in Lender's monthly Payment
Notice (as defined below) sent to Borrowers; and (2) for all Payment Dates
thereafter, the amount set forth in the then relevant Payment Notice shall be
payable covering such Payment Dates prior to the next succeeding Reset Date,
except that any remaining indebtedness of this Note, the Instrument or under any
of the other Loan Documents (as such terms are defined below) (including, but
not limited to, all unpaid principal outstanding under this Note accrued and
unpaid interest on the then outstanding principal balance of this Note), if not
sooner due and payable, shall be due and payable on the Maturity Date. For
purposes of this Note, the following capitalized terms shall have the following
meanings: "Applicable Interest Rate" shall mean (i) from and including the date
of this Note to and including the day immediately preceding the first Reset
Date, the Initial Rate and (ii) thereafter, the lesser of (A) the Maximum Legal
Rate or (B) the PRIME Rate then in REVOLVING PROMISSORY NOTE 1 6760094 V4
(78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr002.jpg]
effect (whether or not Borrowers have received a Payment Notice notifying
Borrowers of a change in the then current PRIME Rate); provided, however, that
if at any time the rate of interest specified in clauses (i) or (ii)(B)
immediately above shall exceed the Maximum Legal Rate (in which event the
Applicable Interest Rate is automatically reduced to the Maximum Legal Rate),
then any subsequent reduction in PRIME will not reduce the Applicable Interest
Rate below the Maximum Legal Rate until the total amount of interest accrued
hereunder equals the amount of' interest which would have accrued if there had
been no reduction to the Maximum Legal Rate. A new Applicable Interest Rate
shall take effect immediately on the Reset Date whether or not Borrowers have
received a Payment Notice notifying Borrowers of the change in the Applicable
Interest Rate. "Business Day" shall mean any day other than a Saturday or a
Sunday or any day on which commercial banks in Los Angeles, California, are
authorized or required to close. "day" shall mean a calendar day. "Default Rate"
shall mean a rate per annum of five percent (5%) above the then Applicable
Interest Rate. "Initial Rate" shall mean five and four tenths of a percent
(5.40%) per annum. "Interest Period" shall mean the period commencing on each
and every Reset Date through and including the day immediately preceding the
next succeeding Reset Date. "Loan Agreement" shall mean that certain Master
Credit Facility Agreement dated of even date herewith executed by Borrowers and
Lender governing the terms under which the Loan will be advanced after the date
hereof. "Margin" shall mean a negative one tenth percent (0.10%) per annum.
"Maturity Date" shall mean December 27, 2021. "Maximum Legal Rate" shall mean
the greatest of the rates of interest from time to time permitted under
applicable federal law and the law of the State of Texas to be charged on the
Loan (as hereinafter defined). "Payment Date" shall mean February 1, 2019 and
the 1st day of each calendar month thereafter, or if such day is not a Business
Day the next succeeding Business Day. "Payment Notice" shall mean a notice to
Borrowers setting forth the amount of interest to be paid on (a) the next
Payment Date and (b) each of the next succeeding Payment Dates thereafter until
the next succeeding Reset Date, which notice shall be given by Lender not more
than ten (10) days after each Reset Date. A Payment Notice shall also include
payment figures for the calendar month in which the Reset Date occurred showing
the number of days and amounts due at the old Applicable Interest Rate from the
beginning of such calendar month to the day immediately preceding the Reset Date
and the number of days and amounts due at the new Applicable Interest Rate from
and including the REVOLVING PROMISSORY NOTE 2 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr003.jpg]
Reset Date to the end of such calendar month. If a Payment Notice is delivered
after the Payment Date immediately succeeding the Reset Date, the Payment Notice
shall, in addition to the above information, provide that if Borrowers made
their payment(s) on the Payment Date(s) after such Reset Date (but prior to when
the Payment Notice was delivered) at the old Applicable Interest Rate then (x)
if the Applicable Interest Rate increased on the Reset Date in question, then
Borrowers shall pay the difference in amounts owed to Lender on the Payment Date
immediately following when the Payment Notice was delivered and (y) if the
Applicable Interest Rate decreased on the Reset Date in question, then Borrowers
shall receive a credit in the amount overpaid by Borrowers to Lender against the
amount due on the Payment Date immediately following when the Payment Notice was
delivered. Failure of Lender to timely give the Payment Notice shall not waive
Lender's right to subsequently give such notice or Borrowers' obligation to make
the payments determined in accordance with the provisions set forth above and
the immediately following sentence. The amounts set forth in the then applicable
Payment Notice shall be for the Interest Period for which the Payment Notice is
given, consisting of interest determined based on the Applicable Interest Rate
for the then current Interest Period and the principal amount outstanding on the
then applicable Reset Date. "PRIME" for any Interest Period shall mean the rate
of interest per annum quoted on the day immediately preceding the Reset Date in
the "Money Rates" section of the WSJ and designated as the "Prime Rate"
(determined on a 360 day, actual days elapsed basis). If such prime rate, as so
quoted is split between two or more different interest rates, then the Prime
shall be the highest of such interest rates. If such prime rate shall cease to
be published or is published infrequently or sporadically, then the Prime shall
be the rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
interest rate charged by Lender and is set by Lender in its sole discretion.
"PRIME Rate" shall mean the sum of PRIME minus the Margin. PRIME Rate may not be
the lowest interest rate offered by Lender to its customers. "Properties" means
Mortgaged Properties as defined in the Loan Agreement. "Reset Date" " shall mean
the date occurring on or after the first Payment Date that either (a) a change
in PRIME occurs, whether or not Borrowers have received a Payment Notice of such
change in PRIME or (b) Borrowers either (i) make a payment of principal under
this Note in any amount for any reason or (ii) Borrowers or any single Borrower
(as such terms are then currently defined on the date of such advance) receives
an advance of principal from Lender under this Note (it being acknowledged by
Borrowers that more than one Reset Date may occur before Borrowers receive a new
Payment Notice). "WSJ" shall mean the U.S. Edition of The Wall Street Journal.
REVOLVING PROMISSORY NOTE 3 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr004.jpg]
Interest on the principal sum of this Note shall be calculated on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. The Loan will be advanced
in accordance with the terms of this Note and the Loan Agreement and the
indebtedness evidenced by this Note (the "Loan") is, initially secured by, among
other things, (a) those two certain Deeds of Trust, Assignment of Rents and
Security Agreement (collectively, the "Instruments") dated of even date
herewith, executed by Borrowers encumbering two (2) separate tracts of real
property more particularly described therein (collectively, the "Properties"),
and reference is made thereto for rights as to acceleration of the Loan, and (b)
that certain Guaranty (herein so referenced) dated of even date herewith,
executed by Hartman vREIT XXI, Inc., a Maryland corporation ("Guarantor") for
the benefit of Lender. This Note, the Loan Agreement, the Guaranty, the
Instruments and all other instruments and/or agreements evidencing, securing,
governing or guaranteeing the Loan are collectively referred to herein as the
"Loan Documents" and individually as a "Loan Document". All notices hereunder
shall be delivered and become effective as provided in the Instrument for
notices thereunder. If any Default (as defined in the Loan Agreement) shall
occur and is continuing, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
Lender. Lender may exercise this option to accelerate during any Default by
Borrowers or Hartman vREIT XXI, Inc., a Maryland corporation ("Guarantor"; and
Borrowers and Guarantor are collectively referred to herein as the "Loan
Parties", and sometimes referred to herein individually as a "Loan Party")
regardless of any prior forbearance. In the event of any Default and if the same
is referred to an attorney at law for collection or any action at law or in
equity is brought with respect thereto, Borrowers shall pay Lender all
reasonable expenses and costs, including, but not limited to, attorney's fees
and costs. In addition to the definitions set forth above, for purposes of this
Note, the following capitalized terms shall have the following meanings:
"Capital Expenditure" means any expenditure by Borrowers for an asset which will
be used in a year or years subsequent to the year in which the expenditure is
made and which asset is properly classified in relevant financial statements of
the Loan Parties as equipment, real property, a fixed asset or a similar type of
capitalized asset in accordance with GAAP. "Casualty" means a fire, explosion,
flood, collapse, earthquake or other casualty affecting all or any portion of
any of the Properties. "Condemnation" means a taking or voluntary conveyance of
all or part of any of the Properties or any interest in or right accruing to or
use of any of the Properties, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any appropriate governmental
authority. "GAAP" means generally accepted accounting principles, applied on a
consistent basis, as set forth in opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards REVOLVING PROMISSORY NOTE 4 6760094 V4
(78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr005.jpg]
Board and/or their respective successors and which are applicable in the
circumstances as of the date in question. Accounting principles are applied on a
"consistent basis" when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period. "ICR" means, with respect to the Test Period, the ratio
of (a) Net Operating Income for the Test Period divided (b) the then current
monthly payment of interest under this Note, annualized. "Loss Proceeds" means
amounts, awards or payments payable to Borrowers or Lender in respect of all or
any portion of any of the Properties in connection with a Casualty or
Condemnation thereof (after the deduction therefrom and payment to Borrowers and
Lender, respectively, of any and all reasonable expenses incurred by Borrowers
and Lender in the recovery thereof, including all attorneys' fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation). "Net Operating Income" means, with respect to the Test Period,
the excess of (i) Operating Income (other than percentage rent and other income
not considered base rent) for the Test Period plus the actual percentage rent
and other income not considered base rent actually received by Borrowers during
the Test Period, minus (ii) Operating Expenses for the Test Period. "Operating
Expenses" means, for the Test Period, all operating, renting, administrative,
management, legal and other ordinary expenses of Borrowers and all of the
Properties actually paid by Borrowers during the Test Period, determined in
accordance with the GAAP; provided, however, that such expenses shall not
include (i) depreciation, amortization or other non-cash items, (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures,
or (v) equity distributions. "Operating Income" means, for any period, gross
revenues from all of the Properties during the Test Period, determined in
accordance with GAAP (but without straight-lining of rents) and as adjusted by
Lender to normalize such income, other than (i) Loss Proceeds (but Operating
Income will include rental loss insurance proceeds to the extent allocable to
such period), (ii) any revenue attributable to a Lease (as defined in the
Instrument) to the extent it is paid more than 30 days prior to the due date,
(iii) any interest income from any source, (iv) any repayments received from any
third party of principal loaned or advanced to such third party borrower
permitted by Lender in its sole discretion, (v) any proceeds resulting from the
Transfer of all or any portion of any of the Properties permitted by Lender in
its sole discretion, (vi) sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrowers to any government or governmental
agency, and (vii) any other extraordinary or non-recurring items. "Transfer"
means the sale or other whole or partial conveyance of all or any portion of any
of the Properties or any direct or indirect interest therein (other than the
Other Properties and Businesses as defined in the Instrument) to a third party,
including REVOLVING PROMISSORY NOTE 5 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr006.jpg]
granting of any purchase options, rights of first refusal, rights of first offer
or similar rights in respect of any portion of any of the Properties or the
subjecting of any portion of any of the Properties to restrictions on transfer
permitted by Lender in its sole discretion; except that the leasing of lease
space at any of the Properties in accordance with the terms of the Instrument
shall not constitute a Transfer. Notwithstanding the foregoing, a "Transfer"
should not include any merger or "roll up" approved by Lender pursuant to
Section 19(b) of the Instrument. "Test Period" means the 12-month period
commencing on January 1, 2019 and ending on December 31, 2019 and each
immediately successive 12-month period thereafter. At the end of the first (1st)
anniversary of this Note, in the event the combined ICR of the Properties for
the Test Period is less than 1.50, then Lender, after receiving the information
allowing Lender to calculate the ICR (whether from Borrowers or otherwise), may,
at Lender's sole option, send a written notice to Borrowers of such event and
Borrowers, within twenty (20) days of receipt of such written notice from
Lender, shall pay down the unpaid principal balance of this Note by an amount
which would cause the combined ICR of the Properties for the Test Period to
equal 1.50 or greater and (a) upon such pay down the interest payments due under
this Note shall be recalculated by Lender at the then current Applicable
Interest Rate to be paid on each Payment Date thereafter and (b) the Lender,
shall send a notice of re-calculation to Borrowers notifying Borrowers of the
new interest payment to be paid by Borrowers to Lender thereafter on each
Payment Date. If any installment under this Note (other than the last
installment paid on the Maturity Date) is not received by Lender within ten (10)
calendar days after the installment is due, Borrowers shall pay to Lender a late
charge of the greater of (a) US $250.00 or (b) five percent (5%) of such
installment, such late charge to be immediately due and payable without demand
by Lender. If any installment under this Note or any other monetary payment due
under this Note, the Instrument or any other Loan Document is not received by
Lender when such payment is due and payable under the applicable Loan Document,
the outstanding principal balance of this Note shall bear interest at the
Default Rate during the period from the original date such payment was due
through and including the date such payment is actually received by Lender, or
if any non- monetary Default under this Note, the Instruments or any other Loan
Document shall occur and is continuing, the outstanding principal balance of
this Note shall bear interest at the Default Rate during the period any of the
Loan Parties is in Default, or, if such increased rate of interest may not be
collected from Borrowers under applicable law, then at the maximum increased
rate of interest, if any, which may be collected from Borrowers under applicable
law. From time to time, without affecting the obligation of Borrowers or the
successors or assigns of Borrowers to pay the outstanding principal balance of
this Note and observe the covenants of Borrowers contained herein, in the
Instruments or in any other Loan Document, without affecting the guaranty of any
person, corporation, partnership or other entity for payment of the outstanding
principal balance of this Note, without giving notice to or obtaining the
consent of Borrowers or guarantors, the successors or assigns of Borrowers or
guarantors, and without liability on the part of Lender, Lender may, at the
option of Lender, extend the time for payment of said outstanding principal
balance or any part thereof and/or any interest accrued thereon, reduce the
payments thereon, release anyone liable on any of said outstanding principal
REVOLVING PROMISSORY NOTE 6 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr007.jpg]
balance, or any part thereof and/or any interest accrued thereon, accept a
renewal of this Note, modify the terms and time of payment of said outstanding
principal balance and/or any interest accrued thereon, join in any extension or
subordination agreement, release any security given herefor, take or release
other or additional security, and agree in writing with Borrowers to modify the
rate of interest or period of amortization of this Note or change the amount of
the monthly installments payable hereunder. Borrowers may prepay this Note in
full at any time, or in part from time to time, without premium or penalty;
provided, however, Borrowers may only prepay this Note pursuant to the following
terms of this paragraph: (a) Borrowers may not make any prepayment under this
Note so long as a Default has occurred and is continuing either on the date a
Prepayment Notice (as defined below) is received by Lender or on the Payment
Date on which such prepayment is to occur; (b) Borrowers may make a prepayment
of this Note on a Payment Date upon giving Lender two (2) days prior written
notice (a "Prepayment Notice") of the proposed prepayment; and (c) any
prepayment must be made with all other payments due and payable on such Payment
Date. The unpaid balance of this Note shall increase and decrease with each new
advance or payment hereunder, as the case may be. This Note shall not be deemed
terminated or canceled prior to the date of its maturity, although the entire
principal balance hereof may from time to time be paid in full. Borrowers may
borrow, repay and re-borrow hereunder for Operational Purposes and
Acquisition/Refinance Purposes (as such terms are defined in the Loan Agreement)
in accordance with the terms of the Loan Agreement. All payments and prepayments
of principal or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrowers. If any payment of principal or interest on
this Note shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and any such extension of time
shall be included in computing interest in connection with such payment. The
books and records of Lender shall be prima facie evidence of all outstanding
principal of and accrued and unpaid interest on this Note. This Note shall be
governed by and construed in accordance with the laws of the State of Texas and
applicable federal law. It is the intent of Borrowers and Lender and all other
parties to the Loan Documents to conform to and contract in strict compliance
with applicable usury laws from time to time in effect. All agreements between
Lender and Borrowers (or any other party liable with respect to any indebtedness
under the Loan Documents) are hereby limited by the provisions of this paragraph
which shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral. In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged or received under this Note or
otherwise, exceed the maximum nonusurious amount permissible under applicable
law. If, from any possible construction of any document, interest would
otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and such
document shall be automatically reformed and the REVOLVING PROMISSORY NOTE 7
6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr008.jpg]
interest payable shall be automatically reduced to the maximum nonusurious
amount permitted under applicable law, without the necessity of execution of any
amendment or new document. If Lender shall ever receive anything of value which
is characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful amount, an amount equal to the
amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the indebtedness
evidenced hereby in the inverse order of its maturity and not to the payment of
interest, or refunded to Borrowers or any other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid
principal. The right to accelerate maturity of this Note or any other
indebtedness does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Lender does not intend
to charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of such indebtedness so that
the amount of interest on account of such indebtedness does not exceed the
maximum nonusurious amount permitted by applicable law. As used in this
paragraph, the term "applicable law" shall mean the laws of the State of Texas
or the federal laws of the United States, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future. BORROWERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT BORROWERS MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH THIS
NOTE, THE INSTRUMENT, ANY OTHER LOAN DOCUMENT, ANY OTHER AGREEMENT CONTEMPLATED
TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
NOTE IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED IN THE
STATE OF TEXAS. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY
APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS NOTE.
IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE, THE INSTRUMENT OR ANY OTHER LOAN
DOCUMENTS, THE UNDERSIGNED IRREVOCABLY AGREES THAT VENUE FOR SUCH DISPUTE SHALL
LIE IN ANY COURT OF COMPETENT JURISDICTION IN HARRIS COUNTY, TEXAS. IF MORE THAN
ONE PERSON OR ENTITY EXECUTES THIS NOTE AS BORROWER, ALL OF SAID PARTIES SHALL
BE JOINTLY AND SEVERALLY LIABLE FOR THE REPAYMENT OF THE LOAN. PRESENTMENT FOR
PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF
PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, AND ALL OTHER
NOTICES (EXCEPT ONLY FOR ANY NOTICES WHICH ARE SPECIFICALLY REQUIRED BY THIS
NOTE, THE INSTRUMENT OR ANY OTHER LOAN DOCUMENT), FILING OF SUIT AND DILIGENCE
IN COLLECTING THIS NOTE OR ENFORCING ANY OF THE SECURITY HEREFOR ARE HEREBY
WAIVED BY REVOLVING PROMISSORY NOTE 8 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr009.jpg]
BORROWERS, GUARANTORS, ENDORSERS, SURETIES AND ANY OTHER PARTY NOW OR HEREAFTER
LIABLE FOR THE PAYMENT OF THIS NOTE IN WHOLE OR IN PART. THIS NOTE SHALL BE THE
JOINT AND SEVERAL OBLIGATION OF BORROWERS, ALL MAKERS, SURETIES, GUARANTORS AND
ENDORSERS, AND SHALL BE BINDING UPON THEM AND THEIR SUCCESSORS AND ASSIGNS.
BORROWERS, AND ANY ENDORSERS, GUARANTORS, SURETIES AND ANY OTHER PARTY NOW OR
HEREAFTER LIABLE FOR THE PAYMENT OF THIS NOTE IN WHOLE OR IN PART, HEREBY
SEVERALLY WAIVE AND RELINQUISH, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO THE BENEFITS OF ANY MORATORIUM, REINSTATEMENT, MARSHALING,
FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION, APPRAISEMENT, EXEMPTION AND
HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE CONSTITUTION AND LAWS OF THE UNITED
STATES OF AMERICA AND OF EACH STATE THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL
OF ITS PROPERTY, REAL AND PERSONAL, AGAINST THE ENFORCEMENT OF THE OBLIGATIONS
EVIDENCED BY THIS NOTE, THE INSTRUMENT OR ANY OTHER LOAN DOCUMENTS. Lender shall
have the right to assign, in whole or in part, this Note, the Instrument and any
other Loan Document and all of its rights hereunder and thereunder, and all of
the provisions herein and therein shall continue to apply to the Loan. Lender
and any subsequent holder hereof shall have the right to participate the Loan
with other parties. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the "weekly ceiling" specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.
Borrowers agree that no advances under this Note shall be used for personal,
family or household purposes, and that all advances hereunder shall be used
solely for business, commercial, investment, or other similar purposes.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.] REVOLVING
PROMISSORY NOTE 9 6760094 V4 (78055.00038.000)



--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr010.jpg]




--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr011.jpg]




--------------------------------------------------------------------------------



 
[a102executedewbhartmanvr012.jpg]




--------------------------------------------------------------------------------



 